Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 1 of 35




                                                      V63KLOOLSV'HSXW\&OHUN
                                                                  9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 2 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 3 of 35




   Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                Echon et al. v. Sackett et al.,
                  United States District Court for the District of Colorado,
                             Case No. 14-cv-03420-PAB-NYW


   Governing Rules for Calculations:

          On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

   paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

   Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

   non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

   Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

   Defendants).

          On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

   amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

   Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

   of $18,001.58 and included in the judgment. ECF No. 228.

          On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

   on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

   wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

   same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

   of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

   §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

   2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

   2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 4 of 35




           On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

   additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

   this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

   Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

   appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

   subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

   be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

   259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

   Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

   principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

   ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

   amount currently pending before this Court (ECF No. 264) or any other additional amounts to

   which they are entitled and which are awarded by the Court.

   ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
   Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
   Non-economic Damages                                                                             $ 80,044.00
   Punitive Damages                                                                                 $ 120,000.00
   District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

   POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
   (at 2.24% per annum from May 9, 2019 through July 1, 20201)
   On Economic Damages                                                                              $    2,571.60
   On Non-economic Damages                                                                          $    3,898.28
   On Punitive Damages                                                                              $    5,844.21
   On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
   On Costs ($877.54 divided by 1/3)                                                                $      292.51

   COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
   All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                  TOTAL             $ 392,069.24


   1
    The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
   date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 5 of 35




   AMOUNTS APPORTIONED                             Defendant              Defendant
   PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

   1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
   Economic Damages                                  26,401.51         26,401.51             52,803.02
   Non-economic Damages                              26,414.52         53,629.48             80,044.00
   Punitive Damages                                  60,000.00         60,000.00            120,000.00
   1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

   2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
   Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
   Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
   Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
   Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
   Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

   3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
   1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

   4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 6 of 35




                                                    V63KLOOLSV'HSXW\&OHUN
                                                                9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 7 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 8 of 35




   Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                Echon et al. v. Sackett et al.,
                  United States District Court for the District of Colorado,
                             Case No. 14-cv-03420-PAB-NYW


   Governing Rules for Calculations:

          On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

   paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

   Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

   non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

   Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

   Defendants).

          On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

   amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

   Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

   of $18,001.58 and included in the judgment. ECF No. 228.

          On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

   on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

   wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

   same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

   of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

   §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

   2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

   2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 9 of 35




           On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

   additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

   this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

   Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

   appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

   subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

   be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

   259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

   Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

   principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

   ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

   amount currently pending before this Court (ECF No. 264) or any other additional amounts to

   which they are entitled and which are awarded by the Court.

   ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
   Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
   Non-economic Damages                                                                             $ 80,044.00
   Punitive Damages                                                                                 $ 120,000.00
   District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

   POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
   (at 2.24% per annum from May 9, 2019 through July 1, 20201)
   On Economic Damages                                                                              $    2,571.60
   On Non-economic Damages                                                                          $    3,898.28
   On Punitive Damages                                                                              $    5,844.21
   On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
   On Costs ($877.54 divided by 1/3)                                                                $      292.51

   COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
   All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                  TOTAL             $ 392,069.24


   1
    The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
   date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 10 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 11 of 35




                                                        V63KLOOLSV'HSXW\&OHUN

                                                                9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 12 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 13 of 35




    Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                 Echon et al. v. Sackett et al.,
                   United States District Court for the District of Colorado,
                              Case No. 14-cv-03420-PAB-NYW


    Governing Rules for Calculations:

           On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

    paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

    Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

    non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

    Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

    Defendants).

           On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

    amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

    Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

    of $18,001.58 and included in the judgment. ECF No. 228.

           On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

    on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

    wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

    same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

    of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

    §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

    2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

    2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 14 of 35




            On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

    additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

    this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

    Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

    appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

    subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

    be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

    259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

    Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

    principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

    ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

    amount currently pending before this Court (ECF No. 264) or any other additional amounts to

    which they are entitled and which are awarded by the Court.

    ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
    Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
    Non-economic Damages                                                                             $ 80,044.00
    Punitive Damages                                                                                 $ 120,000.00
    District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

    POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
    (at 2.24% per annum from May 9, 2019 through July 1, 20201)
    On Economic Damages                                                                              $    2,571.60
    On Non-economic Damages                                                                          $    3,898.28
    On Punitive Damages                                                                              $    5,844.21
    On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
    On Costs ($877.54 divided by 1/3)                                                                $      292.51

    COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
    All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                   TOTAL             $ 392,069.24


    1
     The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
    date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 15 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 16 of 35




                                                        V63KLOOLSV'HSXW\&OHUN

                                                                9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 17 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 18 of 35




    Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                 Echon et al. v. Sackett et al.,
                   United States District Court for the District of Colorado,
                              Case No. 14-cv-03420-PAB-NYW


    Governing Rules for Calculations:

           On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

    paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

    Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

    non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

    Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

    Defendants).

           On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

    amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

    Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

    of $18,001.58 and included in the judgment. ECF No. 228.

           On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

    on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

    wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

    same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

    of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

    §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

    2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

    2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 19 of 35




            On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

    additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

    this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

    Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

    appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

    subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

    be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

    259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

    Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

    principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

    ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

    amount currently pending before this Court (ECF No. 264) or any other additional amounts to

    which they are entitled and which are awarded by the Court.

    ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
    Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
    Non-economic Damages                                                                             $ 80,044.00
    Punitive Damages                                                                                 $ 120,000.00
    District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

    POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
    (at 2.24% per annum from May 9, 2019 through July 1, 20201)
    On Economic Damages                                                                              $    2,571.60
    On Non-economic Damages                                                                          $    3,898.28
    On Punitive Damages                                                                              $    5,844.21
    On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
    On Costs ($877.54 divided by 1/3)                                                                $      292.51

    COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
    All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                   TOTAL             $ 392,069.24


    1
     The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
    date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 20 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 21 of 35




                                                          V63KLOOLSV'HSXW\&OHUN

                                                               9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 22 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 23 of 35




    Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                 Echon et al. v. Sackett et al.,
                   United States District Court for the District of Colorado,
                              Case No. 14-cv-03420-PAB-NYW


    Governing Rules for Calculations:

           On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

    paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

    Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

    non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

    Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

    Defendants).

           On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

    amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

    Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

    of $18,001.58 and included in the judgment. ECF No. 228.

           On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

    on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

    wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

    same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

    of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

    §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

    2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

    2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 24 of 35




            On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

    additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

    this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

    Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

    appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

    subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

    be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

    259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

    Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

    principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

    ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

    amount currently pending before this Court (ECF No. 264) or any other additional amounts to

    which they are entitled and which are awarded by the Court.

    ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
    Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
    Non-economic Damages                                                                             $ 80,044.00
    Punitive Damages                                                                                 $ 120,000.00
    District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

    POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
    (at 2.24% per annum from May 9, 2019 through July 1, 20201)
    On Economic Damages                                                                              $    2,571.60
    On Non-economic Damages                                                                          $    3,898.28
    On Punitive Damages                                                                              $    5,844.21
    On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
    On Costs ($877.54 divided by 1/3)                                                                $      292.51

    COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
    All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                   TOTAL             $ 392,069.24


    1
     The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
    date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 25 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 26 of 35




                                                       V63KLOOLSV'HSXW\&OHUN
                                                                   9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 27 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 28 of 35




    Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                 Echon et al. v. Sackett et al.,
                   United States District Court for the District of Colorado,
                              Case No. 14-cv-03420-PAB-NYW


    Governing Rules for Calculations:

           On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

    paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

    Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

    non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

    Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

    Defendants).

           On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

    amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

    Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

    of $18,001.58 and included in the judgment. ECF No. 228.

           On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

    on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

    wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

    same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

    of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

    §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

    2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

    2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 29 of 35




            On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

    additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

    this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

    Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

    appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

    subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

    be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

    259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

    Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

    principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

    ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

    amount currently pending before this Court (ECF No. 264) or any other additional amounts to

    which they are entitled and which are awarded by the Court.

    ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
    Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
    Non-economic Damages                                                                             $ 80,044.00
    Punitive Damages                                                                                 $ 120,000.00
    District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

    POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
    (at 2.24% per annum from May 9, 2019 through July 1, 20201)
    On Economic Damages                                                                              $    2,571.60
    On Non-economic Damages                                                                          $    3,898.28
    On Punitive Damages                                                                              $    5,844.21
    On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
    On Costs ($877.54 divided by 1/3)                                                                $      292.51

    COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
    All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                   TOTAL             $ 392,069.24


    1
     The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
    date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 30 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 31 of 35




                                                       V63KLOOLSV'HSXW\&OHUN

                                                                   9/2/2020
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 32 of 35
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 33 of 35




    Judgment Calculation Summary for Plaintiff Esmeraldo Villanueva Echon, Jr.

                                 Echon et al. v. Sackett et al.,
                   United States District Court for the District of Colorado,
                              Case No. 14-cv-03420-PAB-NYW


    Governing Rules for Calculations:

           On May 4, 2018, this Court issued an Order regarding damages awarded to Plaintiffs to be

    paid by Defendants. ECF No. 215. Specifically, this Court ordered Defendants to pay Plaintiff

    Esmeraldo Echon $40,022 in unpaid wages (apportioned evenly among Defendants); $80,044 in

    non-economic damages (apportioned at 33% against Defendant William Sackett and 67% against

    Defendant Leonida Sackett); and $120,000 in punitive damages (apportioned evenly among

    Defendants).

           On May 9, 2018, this Court issued the Final Judgment, ordering Defendants to pay the

    amounts set forth in the previous Order in addition to Plaintiffs’ costs to be taxed by the Court

    Clerk. ECF No. 216. On June 7, 2018, Costs were taxed by the Court Clerk in the total amount

    of $18,001.58 and included in the judgment. ECF No. 228.

           On February 12, 2019, this Court ordered pre-judgment interest to be paid by Defendants

    on the unpaid wages award and included pre-judgment interest through May 4, 2018 to the unpaid

    wages awarded to Plaintiff Esmeraldo Echon in the amount of $52,803.02. ECF No. 239. In the

    same Order, this Court further ordered Defendants to pay Plaintiffs’ attorney fees in the amount

    of $350,684.25, joint and severally, and to pay post-judgment interest pursuant to 28 U.S.C.

    §1961 on the judgment at the rate of 2.24% per annum from the date of entry of judgment, May 9,

    2018. ECF No. 239. The Amended Final Judgment was issued by this Court on February 14,

    2019. ECF No. 240.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 34 of 35




            On May 7, 2020, the 10th Circuit Court of Appeals awarded Plaintiffs/Appellees

    additional costs in the amount of $247.20, which supplemented the previously-issued mandate of

    this Court. ECF No. 254. On June 3, 2020, the 10th Circuit Court granted Plaintiffs/Appellees’

    Motion for Attorneys’ Fees on Appeal and remanded it to this Court to determine the amount of

    appellate attorneys’ fees reasonably and necessary incurred. ECF Nos. 255 - 256. Plaintiffs’

    subsequent Motion for Appellate Attorneys’ Fees, filed on July 6, 2020, requesting $61,253.00

    be awarded as appellate attorneys’ fees, remains pending before this Court. See ECF Nos. 257,

    259, & 264. Please note, that for purposes of Plaintiffs’ Application for Issuance of Writs of

    Garnishments filed herewith, Plaintiffs/Judgment Creditors assert only that they are entitled to the

    principal judgment amount, costs, the District Court attorneys’ fees, and all interest as set forth in

    ECF Nos. 239 and 240 without prejudice to their right to recover in full the appellate attorney fees

    amount currently pending before this Court (ECF No. 264) or any other additional amounts to

    which they are entitled and which are awarded by the Court.

    ORIGINAL JUDGMENT - PLAINTIFF ESMERALDO ECHON                                                    $ 369,741.77
    Economic Damages (Unpaid wages, including pre-judgment interest)                                 $ 52,803.02
    Non-economic Damages                                                                             $ 80,044.00
    Punitive Damages                                                                                 $ 120,000.00
    District Court Attorneys’ Fees of $350,684.25 divided by 3                                       $ 116,894.75

    POST-JUDGMENT INTEREST - PLAINTIFF ESMERALDO ECHON                                               $ 16,244.54
    (at 2.24% per annum from May 9, 2019 through July 1, 20201)
    On Economic Damages                                                                              $    2,571.60
    On Non-economic Damages                                                                          $    3,898.28
    On Punitive Damages                                                                              $    5,844.21
    On District Court Attorneys’ Fees ($10,913.82 divided by 3)                                      $    3,637.94
    On Costs ($877.54 divided by 1/3)                                                                $      292.51

    COSTS – PLAINTIFF ESMERALDO ECHON                                                                $ 6,082.93
    All Costs (District Court & Appellate) ($ 18,248.78 divided by 3)                                $ 6,082.93
                                                                                   TOTAL             $ 392,069.24


    1
     The post-judgment interest for the judgment amounts issued after May 9, 2019 (i.e. costs) was calculated from the
    date of the award through July 1, 2020.
Case 1:14-cv-03420-PAB-NYW Document 267 Filed 09/02/20 USDC Colorado Page 35 of 35




    AMOUNTS APPORTIONED                             Defendant              Defendant
    PER DEFENDANT ON WRITS                         William Sackett       Leonida Sackett      TOTAL

    1.Original Amount of Judgment Entered          $ 171,263.41      $ 198,478.37          $ 369,741.78
    Economic Damages                                  26,401.51         26,401.51             52,803.02
    Non-economic Damages                              26,414.52         53,629.48             80,044.00
    Punitive Damages                                  60,000.00         60,000.00            120,000.00
    1/3 of District Court Attorneys’ Fees             58,447.38         58,447.38            116,894.76

    2. Plus Interest Due on Judgment               $ 7,459.56        $     8,784.98        $ 16,244.54
    Interest on Economic (post-judgment)             1,285.80              1,285.80           2,571.60
    Interest on Non-economic (post-judgment)         1,286.43              2,611.85           3,898.28
    Interest on Punitive (post-judgment)             2,922.10              2,922.11           5,844.21
    Interest on 1/3 D.Ct Fees (post-judgment)        1,818.97              1,818.97           3,637.94
    Interest on 1/3 of All Costs (post-judgment)      146.26                 146.25             292.51

    3.Taxable Costs                                $ 3,041.46        $     3,041.46        $ 6,082.92
    1/3 of All Costs (D. Ct & Appellate)             3,041.46              3,041.46          6,082.92

    4. Principal Balance                           $ 181,764.43      $ 210,304.81          $ 392,069.24
